320 S.W.3d 738 (2010)
Scott Dale PORTER, Respondent,
v.
Darlene Angela PORTER, Appellant.
No. ED 94056.
Missouri Court of Appeals, Eastern District, Division Five.
September 21, 2010.
Jon F. Althauser, Union, MO, for appellant.
Taylor D. Goodale, Union, MO, for respondent.
Before: GARY M. GAERTNER, JR., P.J., MARY K. HOFF, J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Darlene Angela Porter appeals from the trial court's Judgment Modifying Child *739 Support, which lowered the amount of child support that Scott Porter (Father) had to pay on behalf of the minor child, and allowed Father continued use of tax exemptions for the minor child. We have reviewed the briefs of the parties and the record on appeal, and we conclude the trial court's decision is supported by substantial evidence and does not erroneously declare the law, Hern v. Hern, 173 S.W.3d 653, 655 (Mo.App. E.D.2005), and is not an abuse of discretion, Spencer v. Spencer, 126 S.W.3d 770, 772 (Mo.App. E.D.2004). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b) (2010).